Title: From George Washington to Colonel Henry Beekman Livingston, 2 April 1777
From: Washington, George
To: Livingston, Henry Beekman



Dear Sir
Head qu. Morris Town 2d Apl 1777.

I have yr favrs of the 29th Ulto & without date, the last inclosing a Return of yr Regiment—I wish it had borne a more agreeable aspect; but I trust no pains will be spard & no means left untried to complete it.

Genl McDougal transmitted me a full Account of the late Affair at Peekskill. I wish the state of our Treasury admitted of my sendg you the Sum of Money you wrote for; But We have been so exhausted of late by the extravagant drafts for Pay of the Militia, that I can only spare you Five thousand Dollars for the present, which I send by Capt. Laurence—I wish you could fall upon some Means of finding out where your Subalterns are; perhaps putting an Advertisement in your paper, ordering them all to signify the places where they are recruiting, and what Number of Recruits they have, would answer the purpose. I am Sir Yr most Obt Servt

G.W.

